694 S.E.2d 200 (2010)
George E. BURDICK
v.
Mary Kate BURDICK.
No. 556P07-3.
Supreme Court of North Carolina.
March 11, 2010.
George E. Burdick, pro se.
Lloyd C. Smith, Jr., Windsor, for Mary Kate Burdick; Mary Kate Burdick, pro se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 23rd of December 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*201 "Denied by order of the Court in conference, this the 11th of March 2010."